MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                          FILED
regarded as precedent or cited before any                            May 31 2019, 9:19 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Russell B. Cate                                         Curtis T. Hill, Jr.
Cate, Terry & Gookins LLC                               Attorney General of Indiana
Carmel, Indiana
                                                        Caroline G. Templeton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael Wise, Sr.,                                      May 31, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-3141
        v.                                              Appeal from the Hamilton
                                                        Superior Court
State of Indiana,                                       The Honorable Steven R. Nation,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        29D01-1412-CF-9933



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3141 | May 31, 2019                  Page 1 of 6
                                       Statement of the Case

[1]   Michael Wise (“Wise”) appeals the denial of his motion for modification to be

      placed in a Purposeful Incarceration Program, which he filed while incarcerated

      and serving a sixteen-year sentence. Wise argues the trial court erred when it

      denied his motion after treating it as a motion to modify his sentence.

      Concluding that there was no error in denying Wise’s motion, we affirm the

      trial court.


[2]   We affirm.


                                                     Issue

              Whether the trial court erred by denying Wise’s motion to modify
              his sentence.

                                                     Facts

[3]   On December 11, 2014, the State charged Wise with one count of Class C

      felony check fraud and one count of Class D felony check fraud, alleging that

      the two offenses had occurred between June 20, 2014 and June 30, 2014. The

      State also alleged that Wise was an habitual offender. The matter proceeded to

      a jury trial, and the jury found him guilty as charged. At the subsequent

      sentencing hearing, the trial court sentenced Wise to an aggregate executed

      sentence of sixteen (16) years in the Department of Correction.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3141 | May 31, 2019   Page 2 of 6
[4]   The Chronological Case Summary indicates that on July 18, 2018, Wise filed a

      “Motion to Modify Sentence”1 (“First Motion to Modify Sentence”), which the

      trial court denied on August 1, 2018. (App. 19). Thereafter, on September 14,

      2018, Wise filed a “Motion for Modification of Placement” (“Second Motion to

      Modify Sentence”), seeking placement in a Community Corrections program.

      (App. 102). The trial court denied this modification motion on September 26,

      2018.


[5]   Later, on November 15, 2018, Wise filed a “Motion for Placement in the

      Purposeful Incarceration Program” (“Third Motion to Modify Sentence”),

      which is the motion at issue in this appeal. (App. 116). In that motion, Wise

      stated that he had “completed the Growth Responsibility Integrity Purpose

      (GRIP) substance abuse therapeutic community [program]” and requested that

      the trial court “issue a new sentencing order to the Department of Correction

      placing him in the Purposeful Incarceration Program” by “modifying his

      sentence and granting him alternative placement.” (App. 116, 119). The State

      objected, and the trial court denied the motion on November 29, 2018. In its

      order, the trial court stated the following:


                 Comes now the Court having examined the Defendant’s 3rd
                 Motion for Modification of Sentence; the State of Indiana having
                 submitted its objection thereto; and the Court having examined
                 the pleadings and its case file. The Court, being duly advised in
                 the premises, now DENIES Defendant’s said motion.




      1
          Wise failed to include this motion in his appendix.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3141 | May 31, 2019   Page 3 of 6
              IT IS THEREFORE ORDERED, ADJUDGED, AND
              DECREED that Defendant’s 3rd Motion for Modification of
              Sentence shall be denied. The Defendant has now filed three
              Motions to Modify and is barred by statute from filing any
              further requests for modification.

      (App. 124). In other words, the trial court applied the most recently amended

      version of INDIANA CODE § 35-38-1-17 when it denied his motion. Wise now

      appeals.


                                                  Decision

[6]   At the outset, we note that this Court has previously held that a request for a

      change in placement after sentencing is a request for a “sentence modification”

      under INDIANA CODE § 35-38-1-17. Keys v. State, 746 N.E.2d 405, 407 (Ind. Ct.

      App. 2001). It follows that the trial court properly viewed Wise’s motion for

      placement modification as a motion to modify his sentence. Indeed, Wise’s

      own motion requested that the trial court modify his sentence and issue a new

      sentencing order. Wise’s argument to the contrary is unconvincing.


[7]   On appeal, Wise argues that the trial court erred when it denied his Third

      Motion to Modify Sentence. We generally review a trial court’s decision

      regarding modification of a sentence for an abuse of discretion. Gardiner v.

      State, 928 N.E.2d 194, 196 (Ind. 2010). An abuse of discretion occurs when the

      trial court’s decision is clearly against the logic and effect of the facts and

      circumstances before the court or when the court misinterprets the law. Johnson

      v. State, 36 N.E.3d 1130, 1133 (Ind. Ct. App. 2015), trans. denied. However, we

      review matters of statutory interpretation de novo. Id.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3141 | May 31, 2019   Page 4 of 6
[8]   At issue in this case is INDIANA CODE § 35-38-1-17, which was amended in July

      2014 and May 2015. The parties dispute what version of the statute applies to

      Wise’s motions. Previously, this Court held that the July 2014 amendment had

      no retroactive application. See, e.g., Swallows v. State, 31 N.E.3d 544, 547 (Ind.

      Ct. App. 2015) (holding that defendant sentenced in 1989 had no right to

      sentence modification without prosecutor’s approval under 2014 version of

      INDIANA CODE § 35-38-1-17), trans. denied, superseded by statutory amendment.

      However, effective May 2015, the amended statute now “applies to a person

      who: (1) commits an offense; or (2) is sentenced; before July 1, 2014.” See IND.

      CODE § 35-38-1-17(a); P.L. 164-2015, Sec. 2. Because Wise committed his

      offenses in June 2014, we agree with the State that the statute, as currently

      written, applies to Wise.


[9]   INDIANA CODE § 35-38-1-17 provides, in pertinent part:

              (a) Notwithstanding IND. CODE § 1-1-5.5-21, this section applies
              to a person who:

                (1) commits an offense; or

                (2) is sentenced;

              before July 1, 2014.

                                                     ***

              (j) This subsection applies only to a convicted person who is not
              a violent criminal. A convicted person who is not a violent
              criminal may file a petition for sentence modification under this
              section:

                (1) not more than one (1) time in any three hundred sixty-five
                (365) day period; and

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3141 | May 31, 2019   Page 5 of 6
                 (2) a maximum of two (2) times during any consecutive period
                 of incarceration;

               without the consent of the prosecuting attorney.

       I.C. § 35-38-1-17(a), (j).


[10]   Here, Wise filed three motions to modify his sentence: the first on July 18,

       2018; the second on September 14, 2018; and the third on November 15, 2018.

       In his Third Motion to Modify Sentence, which is at issue, he requested

       placement in the Purposeful Incarceration Program. All three of Wise’s

       motions are subject to the limitations imposed in INDIANA CODE § 35-38-1-

       17(j). Because Wise exceeded both restrictions on filings by filing more than

       one modification petition in a one-year period and more than two during the

       same period of incarceration, the consent of the prosecutor was necessary. The

       State objected to Wise’s third petition, which meant that it did not satisfy the

       requirements of INDIANA CODE § 35-38-1-17. Because Wise’s Third Motion to

       Modify Sentence exceeded the authorized number of filings as a matter of law,

       the trial court did not abuse its discretion when it denied his motion.


[11]   Affirmed.


       Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3141 | May 31, 2019   Page 6 of 6